11-15463-shl                    Doc 13163                       Filed 12/10/18 Entered 12/10/18 11:14:54   Main Document
                                                                             Pg 1 of 21


 UNITED STATES BANKRUPTCY COURT                                                         NOT FOR PUBLICATION
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 In re:                                                                                 Chapter 11

 AMR CORPORATION, et al.,                                                               Case No. 11-15463 (SHL)

                                     Reorganized Debtors.                               (Confirmed)
 -----------------------------------------------------------------x

         MODIFIED BENCH RULING ON (A) DEBTORS’ OBJECTION TO PROOFS
           OF CLAIM NOS. 7639, 11037 AND 12520 FILED BY THE TRANSPORT
         WORKERS UNION OF AMERICA, AFL-CIO LOCAL 514 [ECF NO. 12975],1
      (B) DEBTORS’ 194TH OMNIBUS OBJECTION TO CLAIMS (EMPLOYEE STOCK
      AND BENEFIT CLAIMS) [ECF NO. 13011], AND (C) DEBTORS’ 189TH OMNIBUS
          OBJECTION TO CLAIMS (RETIREE BENEFIT CLAIMS) [ECF NO. 12910]

               Before the Court are the Debtors’ objections to various claims that have been the subject

 of a number of hearings, including most recently a hearing on September 25, 2018. At the

 hearing on September 25, 2018, the Court ruled on some of the claim objections, but took others

 under advisement. The Court will now issue its ruling on the remaining matters.2

               Section 502(a) of the Bankruptcy Code provides that a filed proof of claim is “deemed

 allowed, unless a party in interest . . . objects.” 11 U.S.C. § 502(a). If the claim is properly

 filed, it is prima facie evidence that the claim is valid. See Fed. R. Bankr. P. 3001(f). A party in

 interest may object to a proof of claim, and once an objection is made, the court must determine

 whether the objection is well founded. See 4 Collier on Bankruptcy ¶ 502.02[2] (16th ed. rev.

 2013).

               Although Rule 3001(f) establishes the initial evidentiary effect of a filed claim, the

 burden of proof rests on different parties at different times. See In re Allegheny Int’l, Inc., 954


                                                             
 1
          Unless otherwise specified, references to the Case Management/Electronic Case Filing (“ECF”) docket are
 to the above-captioned Chapter 11 case.
 2
        This written decision memorializes the Court’s bench ruling that was read into the record on November 27,
 2018. Because of its origins as a bench ruling, this decision has a more conversational tone.
11-15463-shl      Doc 13163       Filed 12/10/18 Entered 12/10/18 11:14:54               Main Document
                                               Pg 2 of 21


 F.2d 167, 173 (3d Cir. 1992). Claims objections have a shifting burden of proof. Correctly filed

 proofs of claim “constitute prima facie evidence of the validity and amount of the claim . . . . To

 overcome this prima facie evidence, an objecting party must come forth with evidence which, if

 believed, would refute at least one of the allegations essential to the claim.” Sherman v. Novak

 (In re Reilly), 245 B.R. 768, 773 (2d Cir. B.A.P. 2000). By producing “evidence equal in force

 to the prima facie case,” an objector can negate a claim’s presumptive legal validity, thereby

 shifting the burden back to the claimant to “prove by a preponderance of the evidence that under

 applicable law the claim should be allowed.” Creamer v. Motors Liquidation Co. GUC Trust (In

 re Motors Liquidation Co.), 2013 U.S. Dist. LEXIS 143957, at *12–13 (S.D.N.Y. Sept. 26,

 2013) (internal quotation marks omitted); see In re MF Global Holdings Ltd., 2012 WL

 5499847, at * 3 (Bankr. S.D.N.Y. Nov. 13, 2012) (“A proof of claim is prima facie evidence of

 the validity and amount of a claim, and the objector bears the initial burden of persuasion. The

 burden then shifts to the claimant if the objector produces evidence equal in force to the prima

 facie case . . . which, if believed, would refute at least one of the allegations that is essential to

 the claim’s legal sufficiency.”); see also 4 Collier on Bankruptcy ¶ 502.02 (16th rev. ed. 2013);

 In re Residential Capital, LLC, 507 B.R. 477, 490 (Bankr. S.D.N.Y. 2014).

     A. Stock Options Claims

         The Court first turns to the issue of the validity of claims based on a stock option

 program that American began well before this bankruptcy in connection with earlier cost cutting

 by the Company in 2003. See Sept. 25 Hr’g Tr. 32:4-34:25 [ECF No 13076] (citing American

 Exhibits 2 and 3, submitted at September 25, 2018 hearing). The claims objections implicated

 by this issue are:

        Debtors’ Objection to Proofs of Claim Nos. 7639, 11037 and 12520 filed by the
         Transport Workers Union of America, AFL-CIO Local 514 [ECF No. 12975]

                                                     2
  
11-15463-shl       Doc 13163     Filed 12/10/18 Entered 12/10/18 11:14:54             Main Document
                                              Pg 3 of 21


          Debtors’ 194th Omnibus Objection to Claims (Employee Stock and Benefit Claims) [ECF
           No. 13011]

           In 2003, American implemented a “Broad Based Stock Option Plan,” which granted

 eligible employees options to purchase shares of AMR common stock. See Aprey Letter, dated

 September 16, 2003 and the Employee Stock Incentive Plan (both attached as Exhibit 1 to the

 Supplement to Debtors’ Objection to Proof of Claim Number 7639 and 194th Omnibus Objection

 to Claims [ECF No. 13086]). The grant date for the stock options was April 17, 2003, with an

 expiration date ten years later on April 17, 2013. See FAQ (attached as Exhibit 1 to the

 Supplement to Debtors’ Objection to Proof of Claim Number 7639 and 194th Omnibus Objection

 to Claims). The Debtors subsequently filed their Chapter 11 cases on November 29, 2011, or a

 little less than two years before the expiration date. The strike price, or the price at which

 employees could exercise options and purchase shares of AMR common stock, was $5.00. See

 id.

           Several hearings were held and numerous sets of pleadings were filed by the parties with

 respect to this issue. The Court notes that the arguments of the parties, both the Debtors and the

 claimants, evolved over time. The Court will therefore address the arguments as they currently

 stand.

           The Transport Workers Union, Local 514 (“Local 514”) asserted that the stock option

 program was implemented in conjunction with the collective bargaining agreements that were in

 effect prior to the petition date. Local 514 argued that the Transport Workers Union (“TWU”)

 collective bargaining agreement was rejected in the Section 1113 process that took place during

 the Debtors’ bankruptcy, and that the stock option program was terminated in connection with

 this rejection. See Supplemental Response of Local 514 to Objection to Proof of Claim Number

 7639 [ECF No. 13049]. Section 1113 of the Bankruptcy Code permits a debtor to abrogate a

                                                   3
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                             Pg 4 of 21


 collective bargaining agreement (“CBA”) if it meets a certain set of conditions in the statute. See

 11 U.S.C. § 1113; see, e.g., In re AMR Corp., 477 B.R. 384 (Bankr. S.D.N.Y. 2012). Local 514

 asserted a claim on behalf of its members that were unable to exercise their stock options

 because of this alleged termination of the stock option program prior to its expiration date of

 April 17, 2013. See Supplemental Response of Local 514 to Objection to Proof of Claim

 Number 7639. The Debtors countered that the program was independent of the CBAs and that

 employees continued to be able to exercise their rights under the program until its expiration in

 April 2013.

        The Court rejects the position of Local 514 for three reasons. As a threshold matter,

 Local 514’s position is factually flawed because the TWU did not abrogate its CBA under

 Section 1113 of the Bankruptcy Code. Instead, the TWU and the Debtors reached a consensual

 agreement on a new CBA to replace the old CBA. See In re AMR Corp., 477 B.R. 384, 393, 405

 n.12 (Bankr. S.D.N.Y. 2012); see also Sept. 25 Hr’g Tr. 36:19-47:9 (Court’s explanation of case

 history as to CBAs). As such, any rights under the old CBA—as compared to the new CBA—

 were the subject of a bargaining process and not a unilateral decision to abrogate or reject the

 TWU CBA by the Debtors under the Bankruptcy Code. Thus, there was no unilateral

 termination of rights by the Debtors that would serve as a basis for the claim that Local 514

 asserted as to the stock options program.

        Second, Local 514’s position is also legally flawed. Even if the stock option plan had

 been terminated through abrogation of the CBAs, it is well established in this jurisdiction that

 abrogation under Section 1113 of the Bankruptcy Code does not create rejection claims pursuant

 to Section 365. See Northwest Airlines Corp. v. Ass'n of Flight Attendants-CWA (In re

 Northwest Airlines Corp.), 483 F.3d 160, 172 (2d Cir. 2007) (“We hold that Northwest, acting



                                                  4
  
11-15463-shl     Doc 13163       Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                              Pg 5 of 21


 pursuant the authority conferred to it by the bankruptcy court, abrogated its CBA. The purpose

 of § 1113—to permit CBA rejection in favor of alternate terms without fear of liability after a

 final negotiation before, and authorization from, a bankruptcy court—naturally leads to such a

 conclusion.”); In re Northwest Airlines Corp., 366 B.R. 270, 275-76 (Bankr. S.D.N.Y. 2007)

 (“[R]ejection under § 365 thus leads to a legal fiction at odds with the text of (and

 impetus behind) § 1113, and we thus conclude that a bankruptcy court acting pursuant to § 1113

 may authorize a debtor to abrogate its CBA, effectively shielding it from a charge of breach.”)

 (internal citations omitted).

        Third and finally, Local 514’s position is flawed based on the evidence. Considering the

 evidence under the shifting burden of proof for claims objections, the contemporaneous evidence

 indicates that the stock option program expired on April 17, 2013 in accordance with its terms

 and was not impacted by the CBA process. The Court asked both sides for copies of any

 relevant documents or sections of the CBAs that indicate a relationship between the stock option

 program and the CBAs. None of the relevant documents provided to the Court show a

 connection.

        Local 514 relied upon a written statement submitted by D’Ann Johnson, an officer of

 Local 514. See Statement of Johnson, dated September 13, 2018 [ECF No. 13049-2]. But Ms.

 Johnson’s statement only asserted generally that “under the 2003 collective bargaining

 agreements with American, the bargaining unit members received the right to stock options.” Id.

 Ms. Johnson’s statement attached sections of the Employee Stock Option Agreement Terms and

 Conditions and also the 2003 Employee Stock Incentive Plan. But neither of these documents

 stated that the stock option program was being implemented in conjunction with the CBAs;




                                                  5
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54             Main Document
                                             Pg 6 of 21


 indeed, neither document even referenced the CBAs. See Exhibits 1 and 2 to Statement of

 Johnson.

         Instead, contemporaneous documents provided to the Court indicate that the stock option

 program was implemented by American as a reward to its employees that was independent of the

 CBAs and that this stock option right existed until April 17, 2013. This evidence includes the

 following:

        The Stock Option Incentive Plan stated that its purpose was to enable “AMR Corporation
         to retain and reward employees of the Company and its Subsidiaries and Affiliates, and
         strengthen the mutuality of interests between such employees and the Company’s
         shareholders, by offering such employees equity-based incentives in the Company.”
         Employee Stock Incentive Plan at Section 1 (attached as Exhibit 1 to the Supplement to
         Debtors’ Objection to Proof of Claim Number 7639 and 194th Omnibus Objection to
         Claims).

        Similarly, the Terms and Conditions attached to the plan stated that the Board of
         Directors of AMR had approved the plan, had selected the individuals that were eligible
         to participate in the plan and found “that it is to the advantage and interest of the
         Corporation to grant the option provided . . . as an incentive for the Optionee to remain in
         the employ of the Corporation or one of its Subsidiaries or Affiliates, and to encourage
         ownership by the Optionee of the Corporation’s Common Stock.” Employee Stock
         Option Agreement Terms and Conditions (attached as Exhibit 1 to the Supplement to
         Debtors’ Objection to Proof of Claim Number 7639 and 194th Omnibus Objection to
         Claims).

        Letters sent out to notify eligible participants of the program characterized it as a “stock
         option award” and state that it was “granted to you in recognition of your participation in
         the recent cost restructuring process. . . .” See Delewski Letter (American Exhibit 2,
         submitted at September 25, 2018 hearing).

     Indeed, Local 514 informed its members that the stock option program existed, but that

 employee rights under the program expired on April 17, 2013:

        On July 10, 2013, for example, Local 514 informed its members that “[t]hose of us that
         held AMR Stock Options, originally granted in 2003, do not qualify to vote because those
         stock options expired on April 17th, 2013.” TWU Local 514 Blog (attached as Exhibit 5
         to Supplement to Debtors’ Objection to Proof of Claim Number 7639 and 194h Omnibus
         Objection to Claims).

                                                   6
  
11-15463-shl                    Doc 13163                       Filed 12/10/18 Entered 12/10/18 11:14:54      Main Document
                                                                             Pg 7 of 21




              Local 514 again stated on December 2, 2013 that “[a]ny options that were still
               outstanding irrevocably expired on April 17, 2013, and are not exercisable after that date.
               That means the 2003 Broad Based Stock Options do not have any remaining value, and
               the Plan of Reorganization does not provide for any payment in respect of such options.”
               TWU Local 514 Blog (attached as Exhibit 4 to Supplement to Debtors’ Objection to
               Proof of Claim Number 7639 and 194h Omnibus Objection to Claims).

              See also Association of Professional Flight Attendants (“APFA”) Equity Creditor
               Information Page, dated August 15, 2013 (attached as Exhibit 6 to Supplement to
               Debtors’ Objection to Proof of Claim Number 7639 and 194h Omnibus Objection to
               Claims) (stating that “[a]ny options that were still outstanding irrevocably expired on
               April 17, 2013 and are not exercisable after that date.”).

               Based upon the evidence that was submitted by the parties, the Court concludes that the

 Stock Option Program expired in accordance with its terms on April 17, 2013, that it was not

 connected to the CBAs, and that the treatment of the CBAs during the bankruptcy process had no

 impact upon the program.3

               A separate issue was raised as to whether employees were prevented from exercising

 their stock options subsequent to the petition date. This issue was raised by Frank Cannizzaro


                                                             
 3
           The parties raised the significance, if any, to language contained in an agreement between the Debtors and
 the TWU relating to the treatment of certain claims, which provided that certain proofs of claim filed by TWU-
 represented employees would be preserved notwithstanding the parties having entered into new CBAs and releasing
 certain claims. That language stated:

               any and all claims, interests, causes or demands (including all pending grievances) (collectively, the “TWU
               Claims”), TWU has or might arguably have, on behalf of itself or the Company’s employees represented by
               the TWU pursuant to the Railway Labor Act (“RLA”) and the terms of the existing collective bargaining
               agreements (the [Old CBAs]) . . . against the Debtors arising prior to the [e]ffective [d]ate . . . of this [l]etter
               [a]greement shall be automatically fully, finally, and completely released, expunged and extinguished.
               Notwithstanding the foregoing, (except for the claims listed on Exhibit A) the TWU Claims shall not
               include claims asserted in any proofs of claim actually filed in the Bankruptcy Cases by or on behalf of
               TWU represented employees (the “Excluded Claims”). The Excluded Claims shall be administered and
               resolved pursuant to the claims resolution process in the Bankruptcy Cases and the parties reserve all of
               their rights with respect to the Excluded Claims.

 Letter re: Settlement Consideration and Bankruptcy Protections, dated August 22, 2012 (attached as Exhibit D to the
 Debtors’ Objection to Proofs of Claim. Nos. 7639, 11037, and 12520). The Court finds that this language does not
 impact the validity of the claims in question. It does not provide that the preserved claims were otherwise valid or
 invalid. All the language means is that the preserved claims would now be subject to the claims process in these
 bankruptcy proceedings. See September 25 Hr’g Tr. 49:18-56:25.

                                                                              7
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                             Pg 8 of 21


 and Angelo Balbo, two claimants under the 194th Omnibus Objection who are not members of

 Local 514. See September 25th Hr’g Tr. at 62:20-22. They stated generally in identical letters

 submitted in opposition to the 194th Omnibus objection that after American filed “we were told

 by the Company that if we had not exercised the options prior to them filing we would no longer

 be able to do so.” See ECF Nos. 13044, 13061. This was also addressed before the Court at the

 hearing on September 25, 2018 by Mr. Balbo, as well as in a pleading subsequently filed by him.

        Initially at the hearing, Mr. Balbo stated that he had been told by Debtors’ management

 that if he “didn’t exercise these stock options they wouldn’t be able to be exercised.” Sept. 25

 Hr’g Tr. 60:24-61:3. In a subsequent pleading, however, Mr. Balbo clarified that shortly after

 the Debtors’ bankruptcy filing, he called the AA Benefit Service Center to inquire on the status

 of his stock options and was told they could no longer be exercised. See Supplement to the

 Debtors Objection to Proof of Claim 194th Omnibus [ECF No. 13096]. He also stated that the

 brokerage firm handling the options told him that they were no longer exercisable. See id. In

 this pleading, Mr. Balbo made no reference to the Debtors’ management or counsel directly

 stating to him that he could not exercise his options and in fact stated that he believed the AA

 Benefit Service Center may have been outsourced. See id.

        Local 514 subsequently latched onto this issue, seemingly suggesting that all claimants

 that held stock options were similarly prevented by the Debtors from exercising their stock

 options and that this was because the automatic stay prohibited them from enforcing their rights

 against the Debtors. Local 514 argued that this constituted a breach of contract. See Second

 Supplement of TWU, Local 514, Regarding Objection to Proof of Claim Number 7639 at 2-3

 [ECF No. 13097]. But, as noted above, Local 514 provided no evidence that any of its own

 members were prevented from exercising their stock options in similar fashion. Indeed, prior



                                                  8
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                             Pg 9 of 21


 pleadings of Local 514 seemed to suggest that members could exercise their stock options

 subsequent to the petition date. See Supplemental Response of Local 514 to Objection to Proof

 of Claim Number 7639 at 4 (stating that “the claim over stock options, as modified in the

 objection process, relates only to those bargaining unit members who had vested and unexercised

 rights immediately before the filing of bankruptcy to stock options; such claim does not relate to

 persons who had exercised those rights, whether they continued to hold the stock at the time of

 bankruptcy. . . or persons who had exercised their options and then sold their stock prior to

 bankruptcy (or after).”) (emphasis added). Local 514 also provided no legal authority for the

 notion that the exercise of this employee benefit was somehow barred by the automatic stay.

         In sum, no evidence was provided to the Court that anyone other than Mr. Balbo and Mr.

 Cannizzaro were prevented from exercising their stock options. Local 514 merely cited to the

 statements of Mr. Balbo at the September 25th hearing and to several pages of a Local 514 blog,

 which pages appear to have nothing to do with the stock option program itself but rather with

 stock distributions under the Debtors’ Plan of Reorganization. See Second Supplement of TWU,

 Local 514, Regarding Objection to Proof of Claim Number 7639 at 2.

         Indeed, contemporaneous evidence indicates that the Debtors operated with the

 understanding that employees were able to exercise stock options up until the expiration date of

 April 17, 2013 and, in fact, notified employees of the imminent expiration and that they must

 make a decision about whether to exercise their options prior to that date:

        For instance, the Debtors notified employees on April 1, 2013—well after the bankruptcy
         filing—that “[t]he majority of these options were exercised over the past ten years. Any
         options that are still outstanding will irrevocably expire on April 17, 2013, and cannot be
         exercised after that date. The decision of whether to exercise a stock option is solely that
         of the option holder, and American is providing no advice or recommendation regarding
         that decision.” AMR Corp. Jetwire (Form 425) (emphasis added) (attached as Exhibit 2
         to Supplement to Debtors’ Objection to Proof of Claim Number 7639 and 194th Omnibus
         Objection to Claims).

                                                  9
  
11-15463-shl                    Doc 13163                       Filed 12/10/18 Entered 12/10/18 11:14:54   Main Document
                                                                             Pg 10 of 21




              On April 10, 2013, the Debtors again informed employees that “[t]he options irrevocably
               expire on April 17, 2013, and cannot be exercised after that date. View this important
               information to help you on your decision to exercise your stock option grants.” AMR
               Corp., Flight Service Update (Form 425) (emphasis added) (attached as Exhibit 3 to
               Supplement to Debtors’ Objection to Proof of Claim Number 7639 and 194th Omnibus
               Objection to Claims).

               While Mr. Balbo referred to “others” being told the same thing as him, no one else came

 forward with such assertions and no other evidence was provided to this Court that any other

 party was prevented from exercising their rights due to the automatic stay or otherwise. The

 pleadings submitted by Local 514 prior to September 25th based its claim for stock options upon

 a breach of contract/rejection damages theory, and that basis has been rejected by this Court. See

 Local 514 Supplemental Response to Objection to Proof of Claim Number 7639 at 2-8. Given

 that Local 514 provided no evidence that any of its members were prevented from exercising

 their stock options after the bankruptcy filing, and indeed there being evidence to the contrary,

 Local 514’s claim based on the stock options is expunged. The Court therefore does not address

 the arguments raised by Local 514 at the September 25th hearing with respect to damages.4

               As for Mr. Balbo’s statements and those of Mr. Cannizzaro, there is no evidence that it

 was the Debtors themselves that prevented him from exercising his stock options:

              In his pleading, Mr. Balbo stated that he believed the American Benefit Service Center
               with which he inquired may have been outsourced. See Supplement to the Debtors
               Objection to Proof of Claim 194th Omnibus).

              He also stated that he spoke with a brokerage firm, but never stated that he spoke directly
               with an employee of the Debtors or with Debtors’ counsel. See id.


                                                             
 4
           As to damages, the Court notes that Local 514 did not provide an expert with respect to such damages
 arguments, and even if the Court were ruling with respect to Local 514’s request for damages, it is exceedingly
 skeptical that any claim—much less one for $135 million—could exist when the stock price postpetition never rose
 above the $5.00 strike price prior to expiration of the stock option program. See September 25th Hr’g Tr. 79:8-13.
 In short, it is unclear how any person could be harmed if prevented from exercising stock options at a strike price of
 $5.00 when the market price never rose above $4.00 during the period in question.

                                                                              10
  
11-15463-shl     Doc 13163       Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                              Pg 11 of 21


        Mr. Balbo provided no documents to show that American itself prevented him from
         exercising his options or that it instituted a policy that prevented him from doing so.

         Even if Mr. Balbo and Mr. Cannizzaro had a claim based on their inability to exercise

 their stock options after the bankruptcy filing, the Court has serious doubts that they could make

 an argument that they are entitled to damages.

        The stock options were not transferable, so an individual like Mr. Balbo could not have
         sold the options to another party. See Stock Option Agreement Terms and Conditions at
         3 and FAQ at 8 (both attached as Exhibit 1 to the Supplement to Debtors’ Objection to
         Proof of Claim Number 7639 and 194th Omnibus Objection to Claims); see also
         September 25th Hr’g Tr. 51:23-68:13.

        Additionally, the Debtors provided evidence that the stock price never reached the strike
         price of $5.00 between the petition date and the expiration date of April 17, 2013. See
         AMR Share Price Chart (attached as Exhibit A to Request For Judicial Notice [ECF No.
         13058]); Ganino v. Citizens Utils. Co., 228 F.3d 154, 166 n.8 (court may take judicial
         notice of well-publicized stock prices).

        Thus, if Mr. Balbo or Mr. Cannizzaro had exercised their own options after the Debtors’
         filing, they would have had to pay the difference between the price that the stock was
         selling at and the strike price, thus spending more than the actual share price of the stock
         in order to acquire it. As the stock price never got close to the $5.00 strike price during
         the applicable period of time, why wouldn’t Mr. Balbo simply just buy the stock off the
         street as opposed to exercising his option? See September 25th Hr’g Tr. 64:10-16 (Court
         colloquy on damages).

         Indeed, the Court made extensive observations on the issue of damages at the September

 25th hearing. See September 25th Hr’g Tr. 64:10-84:20. Based on Mr. Balbo’s comments, the

 Court suspects that his frustrations are based on the fact that the stock price—while never rising

 above $4.00 prior to the April 17, 2013 expiration date—subsequently rose far above that price.

 The Court sympathizes with his frustrations, but a claim such as this cannot be based on such

 hindsight. And the Court further notes that each of the major unions in this case—the TWU, the

 Allied Pilots Association and the APFA—received stock for their members as part of the Plan of

 Reorganization.


                                                  11
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54           Main Document
                                             Pg 12 of 21


         In sum, the Court determined at the September 25th hearing that it was not going to hold

 an evidentiary hearing on the issue of damages in an effort to simplify the matters that were on

 for hearing. See id. Given the current factual record, the claims of Mr. Balbo and Mr.

 Cannizzaro with respect to stock options will survive for the meantime and are subject to further

 factual development and discussion with respect to damages. The Court will provide an

 opportunity for the Debtors, Mr. Balbo and Mr. Cannizzaro to be heard further on the damages

 issue. Unless more is provided than was already stated at the September 25th hearing, however,

 the Court expects that the claims will be dismissed on the basis of damages. Mr. Balbo and Mr.

 Cannizzaro should speak with Debtors’ counsel to discuss a schedule for the submission of

 anything additional with respect to damages.

     B. Medical Prefunding Claims

         The Court next turns to the issue of the validity of claims based upon money contributed

 to a medical prefunding program that ended during the pendency of the Debtors’ bankruptcy

 cases. The claims objection implicated by this issue are:

        Debtors’ Objection to Proofs of Claim Nos. 7639, 11037 and 12520 filed by the
         Transport Workers Union of America, AFL-CIO Local 514

         The retiree medical prefunding program was a benefit that was provided under the 2003

 CBAs. The program was negotiated out of the CBAs signed in 2012 during the bankruptcy

 process. See AA/TWU CBA [ECF No. 3232-2]. Upon the program’s elimination, the money

 that had been paid into the program by American’s employees was refunded. See 12/27

 Arbitration Opinion at 2 (attached as Exhibit 2 to Declaration of Douglas Cotton [ECF No.

 13057]). Under the 2012 CBAs, the Debtors agreed that the company-matching funds American

 had paid into the program and which were being held in a retiree benefit trust, would be



                                                 12
  
11-15463-shl       Doc 13163    Filed 12/10/18 Entered 12/10/18 11:14:54             Main Document
                                             Pg 13 of 21


 distributed to employees if there was a “successful resolution of the ‘Section 1114 Process.’”

 See id. at 2-3.

         Section 1114 of the Bankruptcy Code permits a debtor to modify its obligations to pay

 retire benefits under certain circumstances. See 11 U.S.C. § 1114(e), (f) & (g). In fact, the

 Debtors in this bankruptcy never sought relief under Section 1114. But they did file an

 adversary proceeding arguing that certain retiree benefits had not vested and therefore could be

 terminated. See September 25th Hr’g Tr. at 85:7-87:17; see also Adv. No. 12-01744. As a

 practical matter, if the Debtors prevailed in their adversary proceeding, they would no longer

 have been obligated to pay those retiree benefits. Perhaps for that reason, parties in this case

 sometimes referred to this adversary proceeding as a Section 1114 process, even if that title was

 technically inaccurate.

         After receiving a partial ruling from the Court in the adversary proceeding, see AMR

 Corp. v. Comm. of Retired E’ees (In re AMR Corp.), 508 B.R. 296 (Bankr. S.D.N.Y. 2014),

 American ultimately decided to voluntarily dismiss the adversary proceeding once it concluded

 that it was no longer going to be able to prevail. This issue was discussed in some depth between

 the Debtors and the Retiree Committee when the adversary proceeding was being dismissed. See

 generally Hr’g Tr. (July 11, 2018) [Adv. No. 12-01744, ECF No. 85]; Hr’g Tr. (July 24, 2018)

 [ECF No. 12981]. The TWU would not agree with the company that voluntary dismissal did not

 constitute “successful resolution of the Section 1114 process.” See 12/27 Arbitration Opinion at

 4 (attached as Exhibit 2 to Declaration of Douglas Cotton). That dispute ultimately went to

 arbitration, where the issue presented to the arbitrators was: “If American were to seek and

 obtain a voluntary dismissal of the Adversary Proceeding without further prosecution, would

 doing so trigger an obligation under the American-TWU collective bargaining agreements for



                                                  13
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                             Pg 14 of 21


 American to distribute the matching contributions at issue in this case to any of the active TWU-

 represented employees and/or post-October 31, 2012 TWU retirees who previously participated

 in the prefunding program?” Id. at 5.

        On December 27, 2017, an arbitration opinion was issued stating that “[v]oluntary

 dismissal of the § 1114 process will not, in this case, trigger an obligation under the AA/TWU

 collective bargaining agreement to distribute the matching contributions at issue in this case to

 any of the active TWU-represented employees and/or post-October 31, 2012 TWU retirees who

 previously participated in the prefunding program.” 12/27 Arbitration Opinion at 16 (attached as

 Exhibit 2 to Declaration of Douglas Cotton).

        On July 25, 2018, this Court entered an Order granting American’s motion to voluntarily

 dismiss the adversary proceeding. (Adv. No. 12-01744, ECF No. 86). That same day, the Court

 entered an Agreed Order on Debtors’ 190th Omnibus Objection to Claims [ECF No. 12971],

 which expunged certain proofs of claim that had been filed by the Retiree Committee appointed

 in the case under to Section 1114. This agreed order stated that the Debtors would “continue to

 provide the ‘retiree benefits’ (as such term is defined in section 1114 of the Bankruptcy Code)

 claimed in the Retiree Benefit Claims . . . in accordance with the provisions of section

 1129(a)(13) of the Bankruptcy Code, as set forth in section 8.44 of the Plan and in the

 Confirmation Order.” Id.

        Notwithstanding this extensive factual background, Local 514 did not and will not

 concede that there has not been a successful Section 1114 proceeding. Local 514 relied on the

 Statement of Sam Cirri, who stated that during the negotiations the discussion was that “as soon

 as the retiree medical issues were settled, then the company set aside was to be paid out to the

 employees. There was no mention at the table that the company planned to use that money to



                                                 14
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54              Main Document
                                             Pg 15 of 21


 pay for the retiree medical if they would be on the hook for that. Nor were the employees who

 approved the renegotiated CBAs told that. Certainly, there was no criterion in the renegotiated

 CBAs as to what kind of resolution would result in non-payment by the company; this is because

 any resolution would result in the agreed-to payout. Statement of Sam Cirri, dated September

 11, 2018 [ECF No. 13049-1]. But the Court need not rely upon this parole evidence regarding

 the negotiation process because the language of the final agreement between the parties is clear.

 See WWW.Assocs. v. Giancontieri, 77 N.Y.2d 157, 162-63 (1990) (“It is well settled that

 extrinsic and parole evidence is not admissible to create an ambiguity in a written agreement

 which is complete and clear and unambiguous upon its face.”). That document stated that

 distribution of the matching funds to employees was “contingent on the successful resolution of

 the Section 1114 process” and both the Debtors and the TWU agreed to arbitrate the issue of

 whether voluntary dismissal constituted “successful resolution,” an issue that the TWU lost

 before the arbitrator. See Appendices A, B, and C to the 12/27 Arbitration Opinion (attached as

 Exhibit 2 to Declaration of Douglas Cotton); see also September 25th Hr’g Tr. 88:11-91:24.

        Local 514 argued that the December 27th arbitration opinion reserved a ruling on the

 successful resolution of the Section 1114 process to a later date, and that this Court’s agreed

 order expunging the Retiree Committee proofs of claim was somehow a “resolution of the

 Section 1114 process.” Supplemental Response of Local 514 to Objection to Proof of Claim

 Number 7639 at 10 or that it somehow triggered a new Section 1114 process. See September

 25th Hr’g Tr. 91:7-13.

        The Court finds that there never has been a true Section 1114 process before this Court,

 and that the one proceeding implicating Section 1114 rights—the adversary proceeding—was

 voluntarily dismissed, a result that the arbitrator already determined did not trigger the release of



                                                  15
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                             Pg 16 of 21


 these funds. Thus, the Debtors never received any relief in a court proceeding from their retiree

 obligations and, therefore, there has not been a successful Section 1114 process. As the Court

 explained at the prior hearing on these issues, the language in the agreed order was provided as

 comfort to the Retiree Committee to ensure that although their proofs of claim were being

 expunged, the Debtors would continue to pay certain benefits in accordance with the Bankruptcy

 Code and the terms of the Plan of Reorganization and Confirmation Order. The agreed order

 expunging the Retiree Committee’s proofs of claim is and was not part of the Section 1114

 process, and indeed acknowledged the dismissal of the Section 1114 adversary proceeding with

 prejudice. See ECF. No. 12971. The Debtors simply agreed to continue to comply with the

 terms of the Bankruptcy Code and their Plan of Reorganization, as they had been since the plan

 was confirmed in 2013. The agreed order does nothing more than maintain the status quo that

 had been in place for years prior to the arbitration opinion being entered on December 27, 2017,

 and to suggest that the agreed order was something new that happened or that something else

 happened since the Section 1114 process ended with the Debtors voluntary dismissal in July of

 2018 is nonsensical.

     C. Supplemental Medical Plan Claim

         The Court now turns to the issue of the validity of claims seeking the return of premiums

 paid by American’s employees towards a supplemental medical plan that was discontinued by

 the Debtors after their bankruptcy filing. The claims objection implicated by this issue is:

        Debtors’ 194th Omnibus Objection to Claims (Employee Stock and Benefit Claims)

         Prior to September 22, 2010, the Debtors’ active medical plans included a lifetime

 maximum on the coverage provided to employees and their dependents. See Letter from Dave

 Levine, Managing Director HR Delivery, to Employees of American, dated September 22, 2010


                                                 16
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54              Main Document
                                             Pg 17 of 21


 (attached as Exhibit 7 to the Supplement to Debtors’ Objection to Proof of Claim Number 7639

 and 194th Omnibus Objection to Claims). To supplement their coverage, eligible employees

 were permitted to enroll in the supplemental medical plan, which provided an additional

 $500,000 in benefits so long as premiums continued to be paid. See id.

        Upon its enactment, the Patient Protection and Affordable Care Act required that medical

 plans remove lifetime maximum coverage caps beginning on January 1, 2011. See id. Since the

 Debtors could no longer maintain lifetime maximum coverage caps in the medical plans they

 provided to their employees, the Debtors determined that the supplemental medical plan was no

 longer necessary to supplement employee’s coverage. See id. The Debtors therefore

 discontinued the supplemental medical plan for active employees effective as of December 31,

 2010. See id. The Debtors informed their employees of this in a letter dated September 22,

 2010. See id.

        In that letter, the Debtors informed their employees that because the supplemental

 medical plan was an annual term policy, no refunds of premiums would be issued. Specifically,

 the Debtors stated that “the Supplemental Medical Plan is an annual term policy, similar to

 automobile insurance; you are paying for coverage in the event you need to utilize the coverage

 during the policy period you are making your payments. Like automobile insurance, if your

 policy is terminated, you are not refunded your premiums nor would your policy provide you

 with any coverage if you had a car accident after the policy was terminated.” Id.

        Because the premiums were payments for an annual term policy and there is no dispute

 that the claimants’ policies were in effect until the end of the annual term that they had paid for,

 the claims for return of the premiums paid are denied.




                                                  17
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54             Main Document
                                             Pg 18 of 21


     D. Retiree Benefit Claims

         The Court next turns to the issue of the validity of claims seeking damages for

 termination of a medical prefunding program for retirement. The claims objection implicated by

 this issue is

        Debtors’ 189th Omnibus Objection to Claims (Retiree Benefit Claims) [ECF No. 12910].
         Numerous responses were received to this objection, and the Court also heard argument
         from Ronnie Engles, Russell Hartman, Rita Huffstutler, Richard Irving, Jay Jackson and
         Patricia McCreary at several hearings.

         The retiree medical funding program—under which employees made a monthly

 contribution prior to retirement to help pay for, or prefund, their retiree medical coverage—was a

 benefit provided starting in 2003 but was eliminated during the bankruptcy. Claimants

 complained about the high cost of replacing this kind of benefit. At various hearings, it was

 suggested that the Debtors may have terminated the retiree medical prefunding program

 unilaterally. But the evidence establishes that the retiree medical prefunding program was

 terminated as a benefit under the old CBA when the new CBAs were entered into. See CBA

 Blackline [ECF No. 3232-2] (comparing the old CBA to the new CBA and indicating

 elimination of prefunding retiree health care under new CBA). On September 12, 2012, the

 Court authorized the Debtors to enter into the new CBAs. See ECF Nos. 4413, 4414. A letter

 was sent by the Debtors on or about that same day informing the applicable employees that the

 prefunding program was being terminated and that employee contributions into the program

 would be refunded. See Letter of Denise Lynn, dated September 12, 2012 (attached as Exhibit O

 to Supplement to Debtors’ 189th Omnibus Objection to Claims [ECF No. 12982]). While several

 of the claimants stated that they received letters or information from the Debtors prior to the

 Section 1113 process stating that the program was terminated, no evidence has been provided of



                                                  18
  
11-15463-shl                    Doc 13163                       Filed 12/10/18 Entered 12/10/18 11:14:54   Main Document
                                                                             Pg 19 of 21


 this, despite the Court providing the claimants with numerous opportunities to supplement their

 oppositions to the Debtors’ claim objection.

               The evidence establishes that the Debtors did not abrogate the TWU and APFA CBAs

 under Section 1113 of the Bankruptcy Code. Instead, the TWU, the APFA and the Debtors

 reached a consensual agreement on a new CBA. See In re AMR Corp., 477 B.R. 384, 393, 405

 n.12 (Bankr. S.D.N.Y. 2012); In re AMR Corp., 478 B.R. 599, 602 (Bankr. S.D.N.Y. 2012). As

 such, any rights under the old CBA—as compared to the new CBA—were the subject of a

 bargaining process and not a unilateral decision to abrogate or reject the CBA by the Debtors.

 Thus, there was no unilateral termination of rights by the Debtors that would serve as a basis for

 the claim being asserted.

               Even if this were not the case, termination of a CBA in the context of Section 1113 does

 not give rise for a claim to damages, as noted previously. See Northwest Airlines Corp. v. Ass'n

 of Flight Attendants-CWA (In re Northwest Airlines Corp.), 483 F.3d 160, 172 (2d Cir. 2007); In

 re Northwest Airlines Corp., 366 B.R. 270, 275-76 (Bankr. S.D.N.Y. 2007).

               And, as previously discussed, this retiree adversary proceeding was voluntarily dismissed

 by the Debtors with prejudice. See Adv. Proc. No. 12-01744, ECF No. 78. The plain language

 of the Plan and the Confirmation Order provide that upon termination of the Section 1114 retiree

 adversary proceed, any remaining vested retiree benefits would be treated in accordance with

 Section 1129(a)(13) of the Bankruptcy Code. The Debtors reiterated that they will comply with

 Section 1129(a)(13), that expungement of these claims will not affect the rights of any affected

 individual retiree.5

                                                             
 5
           In addressing the claim relating to the medical prefunding benefits, the Court notes for the sake of clarity
 that the other employee benefits that were provided under the renegotiated 2012 CBAs were assumed by the Debtors
 under Paragraph 14(a) of the Confirmation Order and Section 8.4(a) of the Plan of Reorganization. This assumption
 was qualified by the results of the Debtors’ adversary proceeding on retiree benefits discussed earlier.

                                                                              19
  
11-15463-shl    Doc 13163       Filed 12/10/18 Entered 12/10/18 11:14:54           Main Document
                                             Pg 20 of 21


        One claimant Ron Engles (Proof of Claim No. 9169), sought damages equal to the

 amount of company-match contributions originally contemplated by the retiree medical

 prefunding program. But as previously discussed above, the company-match contributions were

 the subject of arbitrations between American and the TWU and APFA and the arbitrators ruled

 that American had no obligation to return the company match contributions. See 3/1 Arbitration

 Opinion and 12/27 Arbitration Opinion (attached as Exhibit B and Exhibit C to American’s

 Omnibus Reply to Responses to 189th Omnibus Objection to Claims [ECF No. 12953]).

        Mr. Engles also argued that the Debtors could not take money that was being held in the

 name of the claimants. See September 25th Hr’g Tr. 99:15-101:8. But it appears that in making

 this argument, Mr. Engles relied on documents that don’t have to do with medical prefunding or

 the claims to which the Debtors were objecting, but rather with a benefit that is not impacted by

 the Debtors’ 189th Omnibus Claims Objection. See September 25th Hr’g Tr. 112:5-113:22.

        Several other individuals made argument on issues that are beyond the scope of the 189th

 Omnibus Claims objection. For instance, Mr. Hartman argued that the employees did not have a

 separate committee representing them, similar to the Retiree Committee under Section 1114 of

 the Bankruptcy Code. The Court noted that retirees have a committee because the unions don’t

 represent them, while current employees are represented by their unions, all of whom were very

 active participants in the bankruptcy. See September 25th Hr’g Tr. 104:13-105:11. Ms.

 McCreary argued that at the time of her retirement, the employees did not discuss or vote on

 their prefunding, but this again was something that was part of the negotiations the unions had

 with the Debtors that resulted in the new CBAs. See September 25th Hr’g Tr. 106:21-107:23.




                                                 20
  
11-15463-shl     Doc 13163      Filed 12/10/18 Entered 12/10/18 11:14:54            Main Document
                                             Pg 21 of 21


        The Court notes that for all of the claims objections, to the extent the Court has not

 specifically addressed an argument in this decision that was raised by any of the parties, such

 argument has been considered by the Court and rejected.

        Last but not least, the Court would like to thank the individual employees and retirees

 who participated in the various hearings on these claim objections. They spent a considerable

 amount of time and effort on it and represented themselves well. The Court regrets not having

 better news in connection with these claim objections. Regrettably, a reorganization under

 Chapter 11 often leads to difficult results for employees of a company even where, as here, the

 company exits the bankruptcy process successfully. Moreover, it can be difficult and confusing

 to follow the changes for employees during a case, particularly one as complicated as this where

 there were ongoing negotiations for years while new CBAs were being negotiated and before the

 Plan of Reorganization—and related merger—were approved.

        The Debtors should serve a copy of this Modified Bench Ruling upon all the parties who

 submitted any filings in connection with any of these objections or who appeared at any of the

 hearings relating to these objections, either in person or telephonically.

        The Court will enter a separate order consistent with this decision.

 Dated: New York, New York
        December 10, 2018


                                               /s/ Sean H. Lane
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  21
  
